NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/06/2022. In applicant’s amendments claims 9-10 are cancelled, claims 1, 4-5, 7, and 11-12 are amended. Claims 8, 13, 14, and 17-20 have been withdrawn.   
Claims 1-7, 11-12, and 15-16 are currently pending and considered below.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 01/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is partially withdrawn.  Claims 8, and 13-14, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 17-20, directed to Species B and C are withdrawn from consideration because they do not require all the limitations of an allowable claim.
This application is in condition for allowance except for the presence of claims 17-20 directed to partial Species B and Species C which are non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-8, and 11-16 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 05/06/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peigen Jiang on 05/17/2022.
The application has been amended as follows:
Claim 4, line 2: amended “sixth elastic band” to ---fifth elastic band---.
Claim 5, line 2: amended “seventh elastic band” to ---fifth elastic band---.
Claim 5, lines 4-5: amended “seventh force” to ---fifth force---.
Claim 5, lines 5: amended “seventh elastic band” to ---fifth elastic band---.
Claim 5, line 2: amended “seventh elastic band” to ---fifth elastic band---.
Claim 7, line 2: amended “seventh elastic band” to ---fifth elastic band---.
Claim 8, line 3: amended “on the second end side” to --- on a second end side of the first ring---.
Claim 13, line 1: amended claim 13 to be dependent on claim 8.
Claim 13, line 4: amended “the releasable clamp” to ---the second releasable clamp---.
Claim 13, lines 3-4: amended “the fifth and sixth elastic band” to ---the fifth, and a sixth elastic band---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1,  the closest prior art US 5016874 A1 (Boardman) in view of US 6280361 B1 (Harvey) fails to teach or render obvious the arm exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a third and fourth elastic band coupled to the predetermined location and perpendicular to the first and second elastic band, respectfully.
The prior art of record teaches a 2-D planar device with only two elastic bands connected at a predetermined location, and wherein Harvey teaches four cables attached at a predetermined location, which are not considered equivalent to applicant’s invention as the four  cables are not perpendicular to each other and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify invention of Boardman to include a 3D structure as taught by Harvey without improper hindsight and to modify Boardman to have elastic bands that are perpendicular without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784